El Juez Asociado Señou Todd, JR.,
emitió la opinión del tribunal.
En el año 1929, Rafael Ibarra Felicei fué declarado culpable y sentenciado en trece casos, vistos en apelación por la Corte de Distrito de Humacao, todos por el delito de ejercer ilegalmente la medicina. En el año 1941 fué de-nunciado por el mismo delito ante la Corte Municipal de Ciales y, celebrado el juicio correspondiente, fué absuelto. En el año 1946, el fiscal de la Corte de Distrito de Baya-món formuló denuncia ante la Corte Municipal de Río Pie-dras, contra Rafael Ibarra Pelieci por el mismo delito, en grado de reincidencia, consistente ésta en las convicciones del año 1929, y en grado apelativo fué declarado culpable y sentenciado por la Corte de Distrito de Bayamón a cum-plir treinta días de cárcel. No conforme con la sentencia apeló y en este recurso alega que la corte inferior erró (1) al no resolver que El Pueblo estaba collaterally estopped de alegar o pretender probar que el acusado no estaba au-torizado para ejercer la medicina en Puerto Rico y (2) al declarar al acusado reincidente del delito que se le imputa en la denuncia.
Ya liemos resuelto que “A los fines del estoppel co-lateral, las sentencias en causas criminales tienen el mismo efecto que en los casos civiles, a saber, que son concluyentes sólo en cuanto a aquellas materias que de becbo se suscitaron y verdaderamente o por necesidad se adjudicaron por ellas.” Pueblo v. Lugo, 64 D.P.R. 554, sumario 5. Y al mismo efecto, Pueblo v. De Jesús, 65 D.P.R. 927 y Pueblo v. Rosa Quiñones, ante, pág. 470.
Sin embargo, no tenemos que resolver cuál de las dos sentencias debe prevalecer, si la condenatoria de Humacao *566o la absolutoria de Ciales, porque en este último proceso, aun cuando el acusado fué absuelto, no se litigó idéntica cuestión de hecho, al amparo de la legislación vigente en el año 1941, a aquélla que se litigó en Humacao bajo la le-gislación vigente en 1929. Es cierto que en ambos proce-sos se acusó al apelante de ejercer ilegalmente la medicina en Puerto Rico. Empero, en el año 1941, cuando fué pro-cesado en Ciales y la corte lo absolvió lo hizo bajo la erró-nea aplicación del disponiéndose de la sección 3 de la ley núm. 43 aprobada el 7 de junio de 1919 (pág. 195), el cual, en lo pertinente, dispone: “ ...que todos los médicos de-bidamente autorizados que hubieren ejercido en Puerto Rico por un período de cinco años con anterioridad a la aprobación de la presente Ley, podrán continuar en el ejer-cicio de la profesión sin que en nada les afecten las ante-riores disposiciones/' que ya no tenía fuerza legal por man-dato expreso de nuestra Asamblea Legislativa.
Desde el ano 1903 hasta el-año 1931 nuestra Asamblea Legislativa aprobó una serie de leyes que puntualizaron claramente cuál fué su intención al aprobar cada una de ellas en relación con los requisitos exigidos para el ejercicio de la medicina en Puerto Rico. Yeámoslas.
Por la sección 3 de la Ley efectiva el 12 de marzo de 1903 (pág. 124) se exigió que toda persona que en lo su-cesivo deseara ejercer la medicina o la cirugía, o cualquiera de sus ramos, o la obstetricia, en la isla tenía que solicitar una licencia de la Junta de Médicos Examinadores, acom-pañada la solicitud de comprobantes, aprobados por la Junta, de haberse graduado el solicitante de un colegio o institu-ción, bien acreditado y organizado legalmente, y si resul-taba auténtico el diploma, circunstancia a determinar por la Junta, dicho solicitante tenía que someterse a un exa-men y si el candidato resultaba apto la Junta le expedía un certificado habilitándolo para ejercer la medicina y cirugía en Puerto Rico. Esta sección 3 terminaba con el siguiente *567disponiéndose-. “ ...que todos los médicos y cirujanos, que posean certificados expedidos por la actual Junta de Mé-dicos Examinadores quedarán exentos de las disposiciones de este artículo.”
Por la Ley aprobada el 9 de marzo de 1911 (pág. 260) se enmendó el disponiéndose de la sección 3, supra, dicién-dose: . • , r!,.
. Disponiéndose, sin embargo, que todos los médicos, médicos osteópatas y cirujanos, que posean certificados expedidos por la actual Junta de Médicos Examinadores quedarán exentos de las disposicio-nes de esta regla; y que todos los que hubieren ejercido en Puerto Rico cualquiera de estas profesiones por un período de cinco años con anterioridad a la aprobación de la presente Ley, podrán con-tinuar en el ejercicio de la misma, sin que en nada les afecten las anteriores disposiciones.” (Segundas bastardillas nuestras.)
De nuevo en el año 1919, por . la Ley núm. 43 aprobada el 7 de junio de dicho año (pág. 195), se enmendó el disponién-dose de la sección 3, supra, para leer como sigue: u. . .que todos los médicos debidamente autorizados que hubieren ejer-cido en Puerto Rico por un período de cinco años con anterio-ridad a la aprobación de la presente Ley, podrán continuar en el ejercicio de la profesión sin que en nada les afecten las anteriores disposiciones.” (Bastardillas nuestras.)
Las enmiendas hechas al disponiéndose consisten en aquella parte que hemos-puesto en bastardillas.
Por la Ley núm. 73 aprobada el 30 de julio de 1923 ((1) pág. 549), se derogaron todas las leyes anteriores que en alguna forma se opusieran a ella y se estableció una nueva Junta de Médicos Examinadores y reguló de nuevo el ejer-cicio de la profesión médica. Es de notarse que ni esta ley ni la núm. 15, aprobada el 1 de julio de 1924 (pág. 123) que la enmendó, lfizo referencia, ni contenía cláusula de reserva alguna (saving clause) en cuanto a las personas para cuyo beneficio se aprobó el disponiéndose de las leyes de 1911 y 1919, supra.
*568Es más, por disposición legislativa, la sección 3 de la Ley aprobada el 12 de marzo de 1903 tal y como quedó enmendada por la Ley del 9 de marzo de 1911, fue expre-samente derogada por la Ley núm. 4-5 aprobada el 13 de mayo de 1927 (pág. 247).
Por la Ley núm. 20 aprobada el 19 de abril de 1928 (pág. 155), se reenactó la sección 14 de la Ley núm. 73 aprobada el 30 de julio de 3923, según enmendada posteriormente, pero esta ley no revivió el disponiéndose antes mencionado.
Por último, la Ley núm. 22 aprobada el 22 de abril de 1931 (pág. 205), para regular el ejercicio de la profesión médica en P. R., etc., en su sección 14, dispone en lo per-tinente, que:
Y disponiéndose, además, que en lo sucesivo sólo podrán ejer-cer la profesión médica en Puerto Rico las siguientes personas: 1. Los que obtuvieren licencias de la Junta Superior de Sanidad, desde su fundación hasta el año 1901 y que aparezcan sus nombres en los registros correspondientes. 2. Los que obtuvieren asimismo, licen-cias de la Junta Superior de Sanidad y cuyos nombres no aparez-can en dichos registros, pero que presenten sus licencias al Tribunal Examinador de Médicos para su registro en el record del Tribunal. 3. Los que tengan licencias expedidas por el Tribunal desde el año 1903 en adelante y estén inscritos en los registros del Departamento de Sanidad de Puerto Rico. 4. Los que por sentencia 'del Tribunal Supremo de Puerto Rico tengan derecho reconocido para ejercer la medicina y cirugía en Puerto Rico a virtud de legislación anterior; Disponiéndose, asimismo, que los así autorizados para ejercer debe-rán presentar al Tribunal la documentación acreditiva (sic) de tal reconocimiento, para su registro correspondiente; ...” (Terceras bastardillas nuestras.)
Es obvio que el apelante nunca lia sostenido en el pa-sado, ni sostiene ahora, que su caso pueda estar cubierto por los tres primeros apartados de este disponiéndose. Tampoco lo está por el cuarto, ya que este Tribunal Supremo nunca le ha reconocido por sentencia el derecho a ejercer la medicina y cirugía a virtud de legislación ante*569rior y tampoco él lia presentado al Tribunal Examinador do Médicos documentación alguna acreditativa de tal re-conocimiento para su registro.
Esta legislación demuestra que, aun haciendo caso omiso de la Ley de 1927 que derogó expresamente la sección 3 de la Ley de 1903, según enmendada por la de 1911, supra, desde el año 1931, y de acuerdo con el apartado 4 del dis-poniéndose del artículo 14, Ley núm. 22, supra, no podían continuar ejerciendo la medicina en Puerto Rico aquellas personas que lo estaban haciendo por el fíat legislativo con-tenido en las leyes de 1911 y de 1919, a menos que este Tribunal Supremo por sentencia les hubiese reconocido tal de-recho. Podemos y debemos tomar conocimiento judicial del hecho de que el aquí apelante no ha recibido tal reconoci-miento de este Tribunal en ningún momento, a menos que lo haya obtenido bajo otro nombre distinto, lo que equi-valdría a un fraude que de nada podría servirle en un caso de esta naturaleza. Siendo esto así, la regla de res judicata no podía levantarse y aplicarse con éxito por el Pueblo de Puerto Rico en el año 1941 ante la Corte de Ciales en re-lación con las sentencias condenatorias de 1929 de la Corte de Distrito de Humacao toda vez que los hechos allí litiga-dos y la ley aplicable eran distintos, y tampoco podía por los mismos motivos, levantarse y aplicarse con éxito dicha regla por el acusado en 1946, en este proceso en Bayamón, en relación con la sentencia absolutoria de 1941 en Ciales.
Esto es así porque la regla de res judicata nunca se aplica a casos criminales en tanto en cuanto a la sentencia condenatoria o absolutoria se refiere. Si tal fuere el caso, dicha sentencia constituiría exposición anterior (former jeopardy) y no res judicata. Aquí debemos determinar si ciertas cuestiones de hecho o de derecho fueron previamente adjudicadas entre las partes y constituyen por tanto res judicata en el presente caso. La pregunta a contestar es ¿qué hechos estaban en controversia y fueron adjudicados *570ante la Corte Municipal de Ciales? El récord ante nos de-muestra que la controversia allí litigada fué si el apelante tenía un diploma de médico y había ejercido la profesión durante cinco años con anterioridad al año 1919. La prueba de cargo se limitó a demostrar que el apelante había aten-dido, como médico, a la esposa del denunciante mientras éste estaba preso. La de descargo trató de demostrar que él tenía un diploma de Doctor en Medicina del Hahneman Medical College and Hospital of Chicago espedido en el año 1913 y que desde dicha fecha viene ejerciendo la me-dicina en Puerto Rico. La Corte Municipal, a base de esos hechos, y aplicando la Ley núm. 43 del 7 de junio de 1919, supra, y los casos de Pueblo v. Rodríguez, 33 D.P.R. 850, 854; Pueblo v. Cabrera y Rincón„ 34 D.P.R. 470, 475 y Pueblo v. Rosa Quiñones, 36 D.P.R. 250, absolvió al acusado.
Estos casos interpretan el alcance del disponiéndose con-tenido en la sección 3 de las leyes de 1911 y de 1919, supra, y únicamente en el de Pueblo v. Rodríguez, supra, fué que . este Tribunal Supremo, reconoció el derecho que tenía el allí acusado de ejercer la medicina bajo dichas leyes.
De manera que los hechos litigados ante la Corte Municipal de Ciales lo fueron bajo la errónea premisa de que el disponiéndose de la ley de 1919, estaba en vigor y autori-zaba al aquí apelante a ejercer la medicina. Como hemos visto, esto no es cierto. Por el contrario', la ley de 1931 dispuso que solamente aquéllos que por sentencia del Tribunal Supremo de Puerto Rico tenían un derecho recono-cido de ejercer dicha profesión, podían continuar ejercién-dola sin una licencia. Por consiguiente, la controversia de hecho que debió haberse litigado' y nunca fué litigada en Ciales, era si esta Corte había reconocido o no el derecho al acusado de ejercer la medicina y cirugía en Puerto Rico a virtud de legislación anterior. Como ese hecho no fué li-tigado en Ciales, la Corte de Distrito de Bayamón estaba en libertad de considerarlo. Es cierto que la corte inferior *571tampoco lo consideró pero esto se debió a que el acusado no levantó como defensa el que, como cuestión de lieclio, su derecho a ejercer la medicina había sido previamente re-conocido por esta Corte.
Como indica nuestra decisión en el caso de Pueblo v. Lugo, 64 D.P.R. 554, 558-561, bajo la doctrina de estoppel colateral la sentencia anterior es concluyente solamente en cuanto a aquellas materias que de hecho se suscitaron y verdaderamente o por necesidad se litigaron y adjudicaron, pero no es concluyente en cuanto a aquellas materias que pudieron ser pero no fueron litigadas y adjudicadas en la acción anterior. En esta última situación la doctrina de estoppel colateral tiene una aplicación mucho más limitada, ya que, como se dice en el caso de Commissioner v. Sunnen, 333 U. S. 591, 599, dicha doctrina “tiene por miras evitar acciones repetidas sobre materias que ya han sido resueltas y que han permanecido substancialmente estáticas, de he-cho y leg’almente. No está hecha para establecer derechos adquiridos (vested rights) en decisiones que han llegado a ser obsoletas o erróneas en el transcurso del tiempo ...”
No son los fundamentos erróneos que exponga una corte en una sentencia los que deben tomarse en consideración para resolver si la sentencia en sí es correcta o no. Y si bien no podemos ni estamos interviniendo con la absolución del apelante en Ciales, no debemos olvidar que, al determinar si como cuestión de política pública la doctrina de res judicata debe o no ser aplicada, tanto en casos criminales como en casos civiles, este Tribunal es el llamado también a determinar previamente, “qué fué de hecho lo resuelto” en el caso anterior. Monagas et al. v. Vidal Garrastazu, 170 F.2d. 99. Con más razón debe ser esto así cuando nos confrontamos con un caso criminal en el cual está envuelta otra cuestión de alta política pública como lo es la salud y seguridad de la comunidad tan directamente afectada por el *572indebido ejercicio de la medicina por personas que no reúnan las condiciones de preparación exigidas por la ley.
El récord de la Corte Municipal de Cíales demuestra que el acusado fué absuelto por entender la corte que el acusado estaba autorizado a ejercer la medicina de acuerdo con el disponiéndose de la ley de 1919, supra. Empero, como hemos visto, la ley de 1931 expresamente limitó tal derecho a aquellas personas que por sentencia de este Tribunal hubieran sido autorizadas a ejercer la profesión médica de acuerdo con la legislación anterior. Esta era la única defensa, como cuestión de hecho, que pudo haber planteado el apelante ante la corte de Cíales (excepto, desde luego, la defensa de que no. estaba ejerciendo la profesión y eso lo admitió) y no la levantó y menos aún fué litigada. La aplicación errónea de la ley de 1919 hecha por la corte, aunque sirviera para absolver al acusado en aquel caso, no debe servir de base para perpetuar dicho error y para aplicar la regla de política pública de cosa juzgada en un caso en que está envuelta la protección de la salud y la seguridad de la comunidad contra el indebido ejercicio de la medicina por personas no autorizadas por ley.
No se cometió el primer error.
Por ('1 segundo se alega que la corte inferior erró al declarar al acusado reincidente del delito que se le imputa en la denuncia.
El a,pelanto fue sentenciado de acuerdo con el artículo 9 de la Ley núm. 22 aprobada el 22 de abril de 1931, que en 10 pertinente, dispone que:
“Toda persona que fuere denunciada y convicta de ejercer ile-galmente la medicina o cirugía,.contraviniendo a las dispo-siciones de esta Ley, por cada infracción incurrirá en un delito de misdemeanor y será castigada con una multa que no bajará de veinti-cinco dólares o prisión en la cárcel, o ambas penas a discreción del Tribunal;.Disponiéndose, además, que en caso de reinciden-tes el delito aparejará pena mínima de treinta días de cárcel.”
*573Arguye el apelante que los “reincidentes” a que se re-fiere este artículo son aquéllos que, de acuerdo con el mismo lian sido convictos de ejercer ilegalmente la medicina o ciru-gía “contraviniendo a las disposiciones de esta Ley”, y no a aquéllos que puedan liaber sido convictos de violar las disposiciones de otra ley anterior, como lo fué el apelante en Humacao de haber ejercido la medicina en violación de la ley de 1923, según enmendada en 1924.
Tiene razón a nuestro juicio el apelante. El artículo 9 de la ley de 1931, supra, es claro al determinar que se re-fiere a violaciones de la ley de 1931. Es más, las leyes de 1923 y 3924 fueron derogadas por dicha ley. Al discutir el primer error, hemos resuelto que la cuestión de hecho a re-solverse en el caso era una que surgía de la ley de 1931 y no de las leyes anteriores. La alegación de reincidencia en la denuncia en el presente caso se refiere a las sentencias condenatorias de 1929 en Humacao por infracción a la ley de 1923 enmendada en 1924. No es ésa la reincidencia con-templada por la ley de 1931 en la cual se establece una pena de cárcel para el reincidente, pena que no tenían las leyes anteriores.
En una situación similar, se dijo en el caso de Walker v. Commonwealth, 232 S. W. 617 (Ky. 1921): “Se observará que las penalidades provistas por la ley de 1920 son más severas que aquéllas de la ley de 1916; y además que las pe-nalidades impuestas por la ley sólo pueden ser como re-sultado de una violación de ‘cualquier disposición de esta ley’ ”, y se resolvió que, para poder ■ condenar al acusado como reincidente, la convicción anterior tenía que ser por una violación de la ley de 1920. Al mismo efecto véanse Scott v. Commonwealth, 298 S. W, 378 (Ky, 1927); State v. Bailey, 115 So. 613 (La. 1927). Es cuando la ley posterior se limita a enmendar una ley anterior que la pena por reincidencia incluida en la ley enmendatoria puede basarse en una convicción bajo la ley anterior a su enmienda. State *574v. Butlignoni, 203 P. 76 (Wash. 1922); State v. Gendron, 118 A. 814 (New Hamp. 1922); State v. Costello, 139 A. 922 (New Hamp. 1928).
Ahora bien, como- la sentencia de treinta días de cár-cel impuesta al apelante, como reincidente, está dentro del límite de la sentencia que pudo haber impuesto la corte inferior por una primera infracción de la ley de 1931, con-sideramos que la sentencia apelada debe ser modificada en el sentido de imponer al acusado treinta dias de cárcel con costas por infracción al artículo 9 de la Ley núm. 22 de 1931 y, así modificada, se confirma.
El Juez Asociado Sr. Negrón Fernández no intervino.